--------------------------------------------------------------------------------

Exhibit 10.1
 
TERMINATION AND RELEASE AGREEMENT
 
This TERMINATION AND RELEASE AGREEMENT (the “Termination and Release
Agreement”), dated as of May 17, 2010 (the “Effective Date”), by and between
Rexahn Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and the
party identified on the signature page hereto (the “Purchaser”). Capitalized
terms used herein and not defined shall have the meaning ascribed to them in the
Registration Rights Agreement dated December 24, 2007 (the “Registration Rights
Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Purchaser entered into a Securities Purchase
Agreement dated December 17, 2007 that provided for the sale of shares
(“Shares”)  of common stock, par value $0.0001 per share (“Common Stock”) and
warrants (the “Warrant”) exercisable for  Common Stock (the “Warrant Shares,”
and together with the Shares, the “Securities”), which Securities were offered
and sold in a private offering by the Company to accredited
investors  (collectively, the “Investors”)  that was completed on December 24,
2007 (the “Offering”);
 
WHEREAS, the Company’s registration obligations under the Registration Rights
Agreement extinguish when all Registrable Securities (which include both the
Shares and the Warrant Shares) are eligible to be transferred pursuant to Rule
144 under the Securities Act of 1933, as amended (the “1933 Act”);
 
WHEREAS, the  Shares are currently eligible for transfer pursuant to Rule 144 of
the 1933 Act;
 
WHEREAS, it is understood and acknowledged by the Purchaser and the Company that
the Warrant currently provides for both a cash exercise and a cashless exercise
(during the period the Registration Statement has not been filed pursuant to the
Registration Rights Agreement) for the Warrant Shares;
 
WHEREAS, for purposes of Rule 144 of the 1933 Act,  the Warrant Shares issued to
the Purchaser upon exercise will either be: (i) freely transferable upon a
cashless exercise of the Warrant, provided the  Purchaser is not an affiliate of
the Company or (ii) restricted and subject to the holding period and other
requirements of Rule 144 upon a cash exercise of the Warrant;
 
WHEREAS, in connection with the closing of the Offering, the Company, the
Purchaser and the other Investors entered into the Registration Rights
Agreement, which provides for, among other actions,: (i) the Company to have
filed a Registration Statement to register the Registrable Securities and for
such Registration Statement to be effective by the Required Effectiveness Date;
and (ii) the payment of liquidated damages (“Liquidated Damages”) plus interest
on any unpaid Liquidated Damages in the event that the Company did not meet the
registration requirements in Section 2 of the Registration Rights Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, Section 2(d) of the Registration Rights Agreement presently
restricts  the Company’s ability to prepare and file a registration statement
with the U.S. Securities and Exchange Commission (“SEC”) relating to an offering
of equity securities until the Registration Statement for the Securities is
effective;
 
WHEREAS, the Purchaser desires for the restriction in Section 2(d) of the
Registration Statement to be of no further force and effect so that the Company
will have the ability to raise additional capital in registered offerings of
equity securities for the benefit of the Company and all stockholders;
 
WHEREAS, the Purchaser desires:(i) the immediate termination of the Registration
Rights Agreement and any and all rights and obligations of the Purchaser and the
Company thereunder; and (ii) to waive and release the Company and its Affiliates
from the payment of any and all Liquidated Damages and accrued interest thereon,
all  in accordance with the terms and conditions set forth in this Termination
and Release Agreement;
 
WHEREAS, the Company also desires to (i) terminate the Registration Rights
Agreement and any and all rights and obligations of the Purchaser and the
Company thereunder and (ii) to provide the Purchaser with a release , all in
accordance with the terms and conditions set forth in this Termination and
Release Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Termination and Release Agreement and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Purchaser agree as follows:
 
Section 1.  Termination of the Registration Rights Agreement and Waiver of
Liquidated Damages.
 
(a)           The Company and the Purchaser hereby agrees  that as of the
Effective Date none of the Purchaser, its Affiliates or any transferee of the
Securities will be deemed a “Holder” for purposes of the Registration Rights
Agreement and  that the “Securities” will not longer be deemed to be
“Registrable Securities” under the terms of the Registration Rights
Agreement.  As of and after the Effective Date, the neither the Purchaser any
and of its Affiliates nor the Company any of its Affiliates will have any
further right or obligation to the other after the Effective Date under the
terms and conditions of the Registration Rights Agreement.  As of and after the
Effective Date, the rights and obligations of each of the Company and the
Purchaser to the other party under the terms and conditions of the Registration
Rights Agreement shall terminate and the Registration Rights Agreement shall no
longer be in effect for the Purchaser (or any “Affiliate” (as such term is
defined under Rule 405 of the 1933 Act) or any future transferee) or any of its
Securities at any time as of or after the Effective Date. As of and after the
Effective Date, the Company hereby agrees and acknowledges that the Purchaser
shall continue to have the right to a cashless and cash exercise of the Warrant
until such Warrant expires.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The Purchaser hereby expressly agrees to as of the Effective Date
and for all time hereafter waive the payment of any and all Liquidated Damages
and accrued interest thereon that may be due and payable by the Company to the
Purchaser pursuant to the terms of the Registration Rights Agreement. Neither
the Company nor any Affiliate thereof shall have any further obligation for any
payment of Liquidated Damages, including accrued interest thereon, or any other
payment to the Purchaser or any other person or entity.


Section 2.  Release of Claims.
 
(a)           As of and following the Effective Date, the Purchaser, including
its Affiliates, hereby irrevocably releases and forever discharges the Company,
the Company’s Affiliates and their respective officers, directors, employees,
stockholders, agents and representatives (collectively, the “Rexahn Released
Parties”) from any and all actions, suits, debts, liens, sums of money,
accounts, judgments, claims and demands whatsoever, at law or in equity, either
in contract or in tort, whether known or unknown, on account of, arising out of
or relating to the Registration Rights Agreement and any act or omission of any
kind or character whatsoever arising thereunder of any Rexahn Released Party or
any predecessor or successor thereto.
 
(b)           The Company, including its respective Affiliates, hereby
irrevocably releases and forever discharges the Purchaser and the Purchaser’s
Affiliates and its officers, directors, employees, stockholders, agents and
representatives, if applicable (collectively, the “Purchaser Released Parties”)
from any and all actions, suits, debts, liens, sums of money, accounts,
judgments, claims and demands whatsoever, at law or in equity, either in
contract or in tort, whether known or unknown, on account of, arising out of or
relating to the Registration Rights Agreement and any act or omission of any
kind or character whatsoever arising thereunder of any Purchaser Released Party
or any predecessor or successor thereto.
 
(c)           The  Purchaser and the Company each covenant and agree that it
shall not, and shall not permit any of their respective Affiliates to, aid or
assist any other person or entity in any action, suit, claim, proceeding or
demand against a Rexahn Released Party or Purchaser Released Party arising out
of or related to the Registration Rights Agreement.
 
Section 3.  Representation and Warranties of the Company.  The Company
represents and warrants to the Purchaser as of the Effective Date as follows:
 
(a)           The Company has all requisite corporate power and authority to
enter into this Termination and Release Agreement.  The execution, delivery and
performance of this Termination and Release Agreement by the Company has been
duly authorized by all necessary corporate action.  This Termination and Release
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, enforceable against it in accordance
with its terms subject to (i) the application of bankruptcy, receivership,
conservatorship, reorganization, insolvency and similar laws affecting
creditors’ rights generally and (ii) equitable principles being applied at the
discretion of a court before which any proceeding may be brought (the
“Bankruptcy and Equity Exception”).
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.  Representation and Warranties of the Purchaser.  The Purchaser,
severally, represents and warrants to the Company as of the Effective Date as
follows:
 
(a)           The Purchaser has full power, authority and the requisite capacity
necessary to enter into this Termination and Release Agreement and no consent or
any other approval of any other person or entity is necessary for the Purchaser
to enter into this Termination and Release Agreement.  This Termination and
Release Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding agreement of the Purchaser, enforceable against
him or her in accordance with its terms subject to the Bankruptcy
Exception.  The Purchaser has owned the Shares and the Warrants since the
closing of the Offering and currently holds all the Warrant. The Purchaser is
not an officer, director or Affiliate of the Company. The Purchaser is not
relying upon, and has not relied upon, any advice, statement, representation or
warranty made by the Company and has evaluated this Termination and Release
Agreement with its own legal, tax, financial, investment,  accounting or other
representatives.
 
Section 5.  General Provisions.
 
(a)           Counterparts.  This Termination and Release Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when two or more counterparts have
been signed by each of the Company and the Purchaser and delivered to the other
party, it being understood that the parties hereto need not sign the same
counterpart.
 
(b)           Governing Law.  This Termination and Release Agreement shall be
governed by and construed in accordance with the laws of the State of
Delaware(without giving effect to choice of law principles thereof). Each party
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court for the District of Maryland, of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Termination and Release Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH OF THE COMPANY AND THE PURCHASERHERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
(c)           Amendment.  This Termination and Release Agreement may not be
amended except by an instrument in writing signed by the Company and the
Purchaser.
 
(d)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the Company and the Purchaser to express
their mutual intent, and no rules of strict construction will be applied against
either party hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Severability.  If any provision of this Termination and Release
Agreement or the application thereof to any person or entity or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to such person or entity or circumstances other than those as to which
it has been held invalid or unenforceable, shall remain in full force and effect
and shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto.  Upon any such
determination, the Company and the Purchaser, severally, agrees to work together
and negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties hereto.
 
(f)            Entire Agreement; Third Party Beneficiaries.  This Termination
and Release Agreement constitutes the entire agreement and supersedes the
Registration Rights Agreement and any and all prior agreements, understandings,
representations and warranties, both written and oral, among the parties hereto
with respect to the subject matter hereof.  Nothing in this Termination and
Release Agreement, express or implied, is intended to or shall confer upon any
other person or entity any right, benefit or remedy of any nature whatsoever
under or by reason of this Termination and Release Agreement. Each of the
Company and the Purchaser represent that the person executing this Termination
and Release Agreement is authorized to execute this agreement in the name and on
behalf of such party.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Purchaser hereto have caused this
Termination and Release Agreement to be duly executed, all as of the date first
written above.
 

 
REXAHN PHARMACEUTICALS, INC.
             
By: 
   
Name:
 
Title:
             
PURCHASER
                   
Name:

 
 

--------------------------------------------------------------------------------